MEMORANDUM DECISION
                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D),
                                                                    Jul 25 2016, 8:45 am
this Memorandum Decision shall not be
regarded as precedent or cited before any                                CLERK
                                                                     Indiana Supreme Court
court except for the purpose of establishing                            Court of Appeals
                                                                          and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Brandon E. Murphy                                        Gregory F. Zoeller
Public Defender’s Office                                 Attorney General of Indiana
Muncie, Indiana
                                                         Tyler G. Banks
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Shannon C. Blankenship,                                  July 25, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A02-1601-CR-196
        v.                                               Appeal from the Delaware Circuit
                                                         Court
State of Indiana,                                        The Honorable Thomas A.
Appellee-Plaintiff.                                      Cannon, Jr., Judge
                                                         Trial Court Cause No.
                                                         18C05-1203-FD-34



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A02-1601-CR-196 | July 25, 2016          Page 1 of 9
                                Case Summary and Issue
[1]   Following a bench trial, Shannon Blankenship was found guilty of operating a

      vehicle while privileges are suspended as an habitual traffic violator (“operating

      while HTV”), a Class D felony. Blankenship appeals his conviction, raising the

      sole issue of whether the trial court abused its discretion in admitting evidence

      he alleges was obtained in violation of the Fourth Amendment. Concluding the

      traffic stop did not violate the Fourth Amendment and therefore the trial court

      did not abuse its discretion in admitting the evidence, we affirm.



                            Facts and Procedural History
[2]   As part of an investigation he conducted in September 2011, Corporal Tony

      Skinner of the Delaware County Sheriff’s Department learned that

      Blankenship’s driver’s license was suspended due to Blankenship’s status as an

      habitual traffic violator. On February 20, 2012, Corporal Skinner saw

      Blankenship get into his car and drive away. Having reason to believe from his

      earlier investigation that Blankenship was driving on a suspended license,

      Corporal Skinner initiated a traffic stop. Blankenship, the sole occupant of the

      car, did not provide a driver’s license, but did provide his name and date of

      birth. A police dispatcher confirmed that Blankenship’s license was suspended.


[3]   The State charged Blankenship with operating a vehicle while HTV. A week

      before his scheduled bench trial, Blankenship filed a motion to suppress

      evidence from the traffic stop, alleging the stop was premised on information


      Court of Appeals of Indiana | Memorandum Decision 18A02-1601-CR-196 | July 25, 2016   Page 2 of 9
that was insufficient to establish reasonable suspicion. Because Corporal

Skinner was the State’s lone witness, the trial court heard evidence on the date

set for bench trial for the dual purposes of ruling on the motion to suppress and,

if the motion was ultimately denied, determining Blankenship’s guilt. Corporal

Skinner testified he conducted the traffic stop because he “knew that

[Blankenship] was driving on [a] suspended license, an HTV status license.”

Transcript at 10. The trial court denied Blankenship’s motion to suppress:


        [I]t would be a little bit easier if the officer had simply said,
        “When I saw Mr. Blankenship come out of his house, I did
        another quick license check and it was still HTV.” But, that
        doesn’t really go to the crucks [sic] of the matter here and that is,
        did he have reasonable suspicion based upon his prior
        investigation to make the investigatory stop . . . . And, in this
        case, I believe that the evidence would support that he did, that
        five months is not a sufficiently long period of time to make the
        information that an individual has a suspended license stale.
        Even if it did, the evidence in this case would support that the
        stop was only for the appropriate period of time to obtain driver’s
        license information or to call . . . the name and identifying
        information in to get a report which the officer testified that he
        did which then gave him the probable cause to then place the
        defendant under arrest. So, I think the officer’s actions in this
        case were based on reasonable suspicion from a totality of the
        circumstances . . . .


Id. at 27-28. The trial court then found Blankenship guilty of operating a

vehicle while HTV and sentenced him to serve three years on electronic home

detention through a direct commitment to community corrections.

Blankenship now appeals his conviction.


Court of Appeals of Indiana | Memorandum Decision 18A02-1601-CR-196 | July 25, 2016   Page 3 of 9
                                   Discussion and Decision
                                        I. Standard of Review
[4]   Our standard of reviewing rulings on the admissibility of evidence is the same

      whether the challenge is made by a pre-trial motion to suppress or by objection

      at trial: we must determine whether there is substantial evidence of probative

      value to support the ruling. Woodson v. State, 960 N.E.2d 224, 226 (Ind. Ct.

      App. 2012). In doing so, we do not reweigh evidence and we construe

      conflicting evidence most favorably to the ruling and uncontested evidence

      most favorably to the defendant. Id.


                                           II. Validity of Stop
[5]   The Fourth Amendment to the United States Constitution affords individuals

      protection from “unreasonable searches and seizures.” 1 The Fourth

      Amendment’s protections extend to brief investigatory stops of persons or

      vehicles that fall short of traditional arrest. Id. at 227 (citing United States v.

      Arvizu, 534 U.S. 266, 273 (2002)). However, a lower standard than probable

      cause is sufficient to justify an investigatory stop: reasonable suspicion that

      criminal activity may be afoot. Id. Reasonable suspicion requires there be




      1
        The Indiana Constitution extends similar protections. Ind. Const. art. 1, § 11. Notwithstanding the
      similarities, Section 11 of the Indiana Constitution is interpreted independently from the Fourth
      Amendment. Robinson v. State, 5 N.E.3d 362, 368 (Ind. 2014). Blankenship’s motion to suppress raised the
      question of whether the stop violated the Indiana Constitution but his appeal does not. Any claim of error
      under the Indiana Constitution is therefore forfeited. See Wertz v. State, 41 N.E.3d 276, 278 n.1 (Ind. Ct. App.
      2015), trans. denied.

      Court of Appeals of Indiana | Memorandum Decision 18A02-1601-CR-196 | July 25, 2016                 Page 4 of 9
      “some objective manifestation that the person stopped is, or is about to be,

      engaged in criminal activity.” Id. (quoting United States v. Cortez, 449 U.S. 411,

      417 (1981)). When we review an investigatory stop for reasonable suspicion,

      we look at the totality of the circumstances in the particular case to see whether

      the officer has a “particularized and objective basis for suspecting legal

      wrongdoing.” Id. (quoting Arvizu, 534 U.S. at 273) (internal quotation marks

      omitted). We review trial court determinations of reasonable suspicion de

      novo. State v. Bulington, 802 N.E.2d 435, 438 (Ind. 2004).


[6]   Blankenship relies primarily on Armfield v. State, 918 N.E.2d 316 (Ind. 2009), to

      support his argument that Corporal Skinner’s knowledge of Blankenship’s

      license status five months prior to the stop was insufficient to support

      reasonable suspicion that he was engaged in criminal activity by driving his

      vehicle at the time of the stop.2 In Armfield, an officer on patrol ran a routine

      license plate check on a 1992 GMC that indicated the driving privileges of the

      registered owner of the vehicle, Thomas Armfield, had been suspended for life.

      The officer verified the license plate, make, model, and color of the GMC

      matched the results from the check but was unable to verify anything about the

      identity of the driver as he passed the vehicle. The officer initiated a traffic stop

      to identify the driver. The driver had no physical form of identification but

      affirmed his name was Thomas Armfield and gave his date of birth. Armfield




      2
          The State agrees the Armfield analysis is the appropriate test. See State’s Brief of Appellee at 7-8.


      Court of Appeals of Indiana | Memorandum Decision 18A02-1601-CR-196 | July 25, 2016                         Page 5 of 9
      was charged with operating a motor vehicle after forfeiture of license for life, a

      Class C felony. Armfield’s pre-trial motion to suppress was denied by the trial

      court, and his in-court objection to the officer’s testimony was overruled. A

      jury found him guilty as charged.


[7]   Our supreme court considered the question of “whether a police officer’s

      knowledge that the registered owner of a vehicle has a suspended license

      constitutes reasonable suspicion to initiate an investigatory traffic stop.” Id. at

      318. After considering the divergent line of Court of Appeals cases on this issue

      and how state courts in other jurisdictions have addressed it, the court held “an

      officer has reasonable suspicion to initiate a Terry stop when (1) the officer

      knows that the registered owner of a vehicle has a suspended license and (2) the

      officer is unaware of any evidence or circumstances which indicate that the

      owner is not the driver of the vehicle.” Id. at 321-22. Based on the

      circumstances of the stop, the court held the investigatory stop of Armfield’s

      vehicle was proper because the officer had knowledge that Armfield was the

      registered owner of the vehicle and that Armfield had a lifetime license

      suspension and he was unaware of any evidence or circumstances indicating

      Armfield was not the driver of the vehicle at the time of the stop. Id. at 322; see

      also Holly v. State, 918 N.E.2d 323, 325-26 (Ind. 2009) (applying Armfield

      framework to hold officer had reasonable suspicion to initiate a Terry stop when

      a routine license plate check indicated the registered owner of the vehicle

      traveling in front of him had a suspended license; however, the check also

      returned information that the registered owner of the vehicle was a female and


      Court of Appeals of Indiana | Memorandum Decision 18A02-1601-CR-196 | July 25, 2016   Page 6 of 9
      when the officer observed upon stopping the car that the driver was a male, he

      had no justification for extending the stop by requesting identifying information

      from the driver); Johnson v. State, 21 N.E.3d 841, 846 (Ind. Ct. App. 2014)

      (holding police officer lacked reasonable suspicion to request identification from

      driver of vehicle registered to a suspended driver after passenger in the car

      advised she was the registered owner and officer had no reason to disbelieve

      her), trans. denied.


[8]   Armfield and cases following it turned on the second prong of the Armfield

      framework—whether there were circumstances indicating the driver of a vehicle

      was not the person whom police knew had a suspended license. Here, there

      seems to be no dispute that Corporal Skinner knew Blankenship was the driver

      of the vehicle, as Blankenship was personally known to him and he witnessed

      Blankenship enter the car and drive away as the sole occupant. Rather, this

      case concerns an issue with respect to the first prong, which Blankenship states

      as “whether a police officer is required to verify that the driver of the vehicle is

      suspended before there is reasonable suspicion to initiate a Terry stop.”

      Defendant-Appellant’s Brief at 9. He parses the language in Armfield very

      specifically and contends Corporal Skinner did not “know” when he initiated

      the stop Blankenship had a suspended license, he “only knew that [Blankenship]

      once had a suspended license.” Id. at 10.


[9]   We acknowledge Blankenship’s concern that a law enforcement officer not be

      allowed to stop a vehicle based on his prior knowledge of any type of

      suspension, no matter how dated. And we agree with the trial court that it

      Court of Appeals of Indiana | Memorandum Decision 18A02-1601-CR-196 | July 25, 2016   Page 7 of 9
       would have been a simple matter for Corporal Skinner to confirm that

       Blankenship still had a suspended license prior to initiating the traffic stop.

       Regardless, we cannot agree with Blankenship that under the facts of this case

       he was required to do so. “[R]easonable suspicion . . . is dependent upon both

       the content of information possessed by police and its degree of reliability.”

       Washburn v. State, 868 N.E.2d 594, 601 (Ind. Ct. App. 2007), trans. denied. Both

       the quantity and quality of the information—including its purported staleness—

       are to be assessed in evaluating whether reasonable suspicion exists based on

       the totality of the circumstances. Id. “[S]ufficient probability, not certainty, is

       the touchstone of reasonableness under the Fourth Amendment . . . .” Hill v.

       California, 401 U.S. 797, 804 (1971).


[10]   Corporal Skinner knew from an investigation just a few months prior that

       Blankenship had a suspended license. Presumably, he also learned at that time

       that Blankenship’s license was suspended effective November 2010 for a period

       of ten years. See State’s Exhibit 1 (certified copy of Blankenship’s driving

       record from the Indiana Bureau of Motor Vehicles). The stop occurred only a

       little over a year into that suspension. It is true that in the five months since

       Corporal Skinner first learned of Blankenship’s license suspension, various

       things could have happened to affect that status, but no evidence or

       circumstances exist that would indicate Corporal Skinner had reason to believe

       that had happened. Accordingly, Corporal Skinner had reasonable suspicion to

       initiate an investigatory stop and the trial court did not abuse its discretion in

       admitting evidence from the stop. If Corporal Skinner’s information had


       Court of Appeals of Indiana | Memorandum Decision 18A02-1601-CR-196 | July 25, 2016   Page 8 of 9
       indeed been wrong due to events in the intervening five months, Blankenship

       would have been on his way within a matter of minutes.



                                               Conclusion
[11]   Under the totality of these circumstances, Corporal Skinner had reasonable

       suspicion that Blankenship was operating a car with a suspended license and

       was therefore justified in initiating a brief traffic stop. The trial court did not

       abuse its discretion in allowing evidence obtained as a result of the stop.

       Blankenship’s conviction is affirmed.


[12]   Affirmed.


       Najam, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A02-1601-CR-196 | July 25, 2016   Page 9 of 9